DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Takahashi et. al. (US 2013/0286358).

Regarding claim 3 Takahashi teaches (fig. 1) a polarizer comprising: 

the polarization structures including a reflective rib (14; para. 0074); 
the reflective rib being a composite of Al plus Cr, Mo, Ti, or combinations thereof (para. 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et. al. (US 2013/0286358) in view of Nielson et. al. (US 2016/0062017) in further view of Woltgens et.al. (“optical, electrical and structural properties of Al-Ti and Al-Cr thin films”, Thin Solid Films, 3888, P237-244, 2001).

Regarding claim 1 Takahashi teaches (fig. 1) a polarizer comprising: 
polarization structures configured for polarization of light, the polarization structures including a reflective rib (14) and an absorptive rib (12) (para. 0065, 0074); 
the reflective rib being a composite of two different elements, defining reflective rib elements, every reflective rib element is a metal (para. 0074); 

Takahashi inherently teaches where the reflectance (R) is calculated by                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    +
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , is a real part of a refractive index, and k is an extinction coefficient.  As Takahashi is teaching a metal as the reflective material than it must have a reflectance defined as                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    +
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , as this is a standard theoretical approximation for a metal reflectance.
Takahashi does not teach that k > 0.1 and R > 0.6 for the reflective rib and k > 0.1 and R < 0.6 for the absorptive rib across a visible spectrum of light.
Nielson teaches that k > 0.1 and R < 0.6 for the absorptive rib across a visible spectrum of light (para. 18-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the polarizer as taught by Takahashi with the reflectivity and refractive index requirements as taught by Nielson for the benefit of controlling the select-ability of the absorption region.
Woltgens teaches an aluminum titanium alloy with 3.4% titanium resulting in a k > 0.1 and R > 0.6 (page 239).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the polarizer as taught by Takahashi with the metal alloy as taught by Woltgens for the benefit of maintaining a high reflectance with increasing thermal stability.


Claims 4-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et. al. (US 2013/0286358) in view of Woltgens et.al. (“optical, electrical and structural properties of Al-Ti and Al-Cr thin films”, Thin Solid Films, 3888, P237-244, 2001)

Regarding claim 4 Takahashi teaches (fig. 1) a polarizer comprising: 
polarization structures configured for polarization of light (para. 0061), the polarization structures including a reflective rib (14; para. 0074);  
the reflective rib being a composite of two different elements, defining reflective rib elements (para. 0074; (alloy of aluminum and chromium or titanium)). 
Takahashi does not teach that the reflective rib having a melting point of = 700 °C (aluminum titanium alloy with 3.4% titanium has a melting temperature around 1100 °C).  
Woltgens teaches an aluminum titanium alloy with 3.4% titanium resulting in a melting temperature around 1100 °C (page 237 abstract (see Ti-al alloy phase diagram below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the polarizer as taught by Takahashi with the metal alloy as taught by Woltgens for the benefit of maintaining a high reflectance with increasing thermal stability.

    PNG
    media_image1.png
    662
    689
    media_image1.png
    Greyscale


Regarding claim 5 Takahashi teaches (fig. 1) a polarizer, where one of the reflective rib elements is aluminum, and a mass percent of aluminum in the reflective rib is < 99% (para. 0074 (alloy of aluminum and chromium or titanium)).

Regarding claim 6 Takahashi teaches (fig. 1) a polarizer, where the mass percent of aluminum in the reflective rib is = 80% (para. 0074 (alloy of aluminum and chromium or titanium)).



Regarding claim 8 Takahashi teaches (fig. 1) a polarizer, where one of the reflective rib elements is Au, B, Ce, Cr, Mo, Nb, Nd, Ni, Pt, Sc, Ta, Th, Ti, or W (para. 0074).

Regarding claim 9 Takahashi teaches (fig. 1) a polarizer, where each reflective rib element has an atomic number ≥ 12 (para. 0074 (alloy of aluminum and chromium or titanium)).

Regarding claim 11 Takahashi teaches (fig. 1) a polarizer, where the reflective rib elements include aluminum plus chromium, titanium, or both (para. 0074; (alloy of aluminum and chromium or titanium))

Regarding claim 12 Takahashi teaches (fig. 1) a polarizer, where the reflective rib has resistivity <                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                        
                    [Symbol font/0x57]*m (alloy of aluminum and titanium has a resistivity in the range of                         
                            
                                
                                    10
                                
                                
                                    -
                                    8
                                
                            
                             
                        
                    [Symbol font/0x57]*m.

Regarding claim 13 Takahashi teaches (fig. 1) a polarizer, where the reflective rib has the melting point of ≥ 900 °C (aluminum titanium alloy with 3.4% titanium has a melting temperature around 1100 °C).

Regarding claim 14 Takahashi teaches (fig. 1) a polarizer, where the reflective rib has k > 0.1 and R > 0.6 across the ultraviolet spectrum, the visible spectrum, or both; 
the reflective rib elements each have k > 0.1 and R > 0.6 at a wavelength in the ultraviolet spectrum, the visible spectrum, or both (aluminum titanium alloy with 3.4% titanium has am R of approximately 0.85 and a k approximately of 0.4).
Takahashi inherently teaches where the reflectance (R) is calculated by                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    +
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , is a real part of a refractive index, and k is an extinction coefficient.  As Takahashi is teaching a metal as the reflective material than it must have a reflectance defined as                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    n
                                                    +
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , as this is a standard theoretical approximation for a metal reflectance.

Regarding claim 15 Takahashi inherently teaches (fig. 1) a polarizer, where each reflective rib element is a metal (aluminum and titanium). 

Regarding claim 16 Takahashi teaches (fig. 1) a polarizer, where material of the reflective rib is homogeneous throughout the reflective rib and the reflective rib elements are spread evenly throughout the reflective rib (para. 0074; alloy).

Regarding claim 17 Takahashi teaches (fig. 1) a polarizer, where the polarization structures further comprise an absorptive rib (12), and the absorptive rib is a composite of two different elements, defining absorptive rib elements, and oxygen is not counted as absorptive rib elements (para. 0065).
Allowable Subject Matter
Claims 2, 10, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872